UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-4912


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

CHERYL BROOKE,

                 Defendant – Appellant,

          v.

TERRY MASSEY; CLARETTA TAYLOR; THURMAN               SPEIGHT;   JANET
SPEIGHT; PHYLLIS HUBBARD; PAULA GORDON,

                 Movants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:08-cr-00289-DKC-4)


Submitted:   September 28, 2010           Decided:    September 30, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howard Margulies, LAW OFFICE OF HOWARD MARGULIES, Columbia,
Maryland, for Appellant. Gina Simms, Jonathan C. Su, Assistant
United States Attorneys, Greenbelt, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Cheryl Brooke pled guilty pursuant to a plea agreement

to one count of conspiracy to commit wire fraud, in violation of

18 U.S.C. § 1349 (2006), and one count of bankruptcy fraud, in

violation    of     18   U.S.C.    § 157       (2006),   and   was     sentenced      to

forty-six    months      in    prison.      Counsel      has   filed    a     brief   in

accordance    with       Anders   v.     California,     386   U.S.     738    (1967),

stating that after a review of the record, he has found no

meritorious issues for appeal.                  The Anders brief nonetheless

raises as a possible issue for review whether the district court

complied with Fed. R. Crim. P. 11 when it accepted Brooke’s

guilty plea and found that her plea was knowing, intelligent and

voluntary.     Brooke has filed a pro se supplemental brief and a

motion for immediate release, and the Government declined to

file a responsive brief.               Finding no error, we deny Brooke’s

motion and affirm.

            In the absence of a motion to withdraw a guilty plea,

we review the adequacy of the guilty plea pursuant to Rule 11

for plain error.           United States v. Martinez, 277 F.3d 517, 525

(4th Cir. 2002).           A review of Brooke’s Rule 11 hearing reveals

that the district court complied with Rule 11’s requirements.

Brooke’s     plea    was      knowingly,    voluntarily,       and     intelligently

made, with full knowledge of the consequences attendant to her



                                           3
guilty plea.          We therefore conclude that no plain error occurred

and affirm Brooke’s convictions.

            We        also    affirm     Brooke’s             sentence.      We     hold     that

Brooke’s     presentence          investigation                report     (“PSR”)     properly

placed her in criminal history category I and attributed her

with a total offense level of twenty-four, yielding a Guidelines

range of fifty-one to sixty-three months on her conspiracy to

commit wire fraud conviction.                  The PSR also correctly noted that

Brooke faced a sixty-month statutory maximum sentence for her

bankruptcy fraud conviction.                   At sentencing, the district court

granted     the       Government’s       U.S.        Sentencing         Guidelines         Manual

§ 5K1.1    (2006)       motion,       appropriately            heard    counsel’s     argument

regarding       the    weight     that       should      be     afforded     the    18   U.S.C.

§ 3553(a)       (2006)       factors,        allowed          Brooke    an   opportunity       to

allocute,       and     thoroughly       considered            the     Guidelines     and    the

§ 3553(a)       factors        before        imposing          Brooke’s      forty-six-month

sentence.

            We        conclude        that     the        district        court     adequately

explained its rationale for imposing Brooke’s sentence, that the

sentence     was       selected       pursuant           to     a    reasoned      process    in

accordance with law, and that the reasons relied upon by the

district court are plausible and justify the sentence imposed.

See United States v. Pauley, 511 F.3d 468, 473-76 (4th Cir.

2007);    see     also       United    States       v.    Carter,       564 F.3d     325,     330

                                                4
(4th Cir. 2009) (recognizing that the district court must “place

on   the    record       an        individualized           assessment       based       on     the

particular       facts        of     the     case         before     it”     and       that     the

“individualized       assessment            .    .    .    must     provide       a    rationale

tailored to the particular case at hand and [be] adequate to

permit meaningful appellate review”).                            We thus affirm Brooke’s

within-Guidelines sentence.                     See United States v. Allen, 491

F.3d 178, 185 (4th Cir. 2007).

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal. 1

We   therefore     deny       Brooke’s       motion        for     immediate       release      and

affirm     the    district         court’s      amended        judgment. 2            This    court

requires that counsel inform Brooke, in writing, of the right to

petition    the    Supreme          Court   of       the   United      States      for   further

review.      If    Brooke          requests      that      a   petition      be       filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in        this    court      for     leave    to    withdraw         from

representation.       Counsel’s motion must state that a copy thereof

was served on Brooke.                 We dispense with oral argument because


      1
       We have considered the arguments raised by Brooke in her
pro se supplemental brief and find them to be without merit.
      2
        We conclude that the district court’s restitution order
was   adequately   supported  by  Brooke’s   testimony  and   the
Government’s evidence regarding the conspiracy victims’ losses.



                                                 5
the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    6